
	

115 HRES 254 RH: Providing for further consideration of the bill (H.R. 1628) to provide for reconciliation pursuant to title II of the concurrent resolution on the budget for fiscal year 2017.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 39
		115th CONGRESS
		1st Session
		H. RES. 254
		[Report No. 115–88]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2017
			Mr. Sessions, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Providing for further consideration of the bill (H.R. 1628) to provide for reconciliation pursuant
			 to title II of the concurrent resolution on the budget for fiscal year
			 2017.
	
	
 That during further consideration of the bill (H.R. 1628) to provide for reconciliation pursuant to title II of the concurrent resolution on the budget for fiscal year 2017, as amended, pursuant to House Resolution 228, the further amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted.
		
	April 6, 2017Referred to the House Calendar and ordered to be
			 printed